5/1/2019         Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 1 of 407. PageID #: 46
                                  https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259

  Skip to Main Content Logout My Account Search Menu Search Refine Search Back                              Location : All Courts Images

                                                         REGISTER OF ACTIONS
                                                        CASE NO. D-412-CV-2018-00711

 Board of County Commissioners San Miguel County v. PURDUE PHARMA §                        Case Type: Tort
 L.P., et. al.                                                    §                        Date Filed: 12/28/2018
                                                                  §                          Location:
                                                                  §                    Judicial Officer: Aragon, Abigail
                                                                  §
                                                                  §


                                                                 PARTY INFORMATION

                                                                                                             Attorneys
 Defendant     ACTAVIS PHARMA, INC. fka WATSON
               PHARMA, INC.
                c/o Corporate Creations Network, Inc.
                400 N. Pennsylvania Ave.
                Roswell, NM 88201


 Defendant     ACTAVIS, LLC
                c/o Corporate Creations Network, Inc.
                119 E. Court St.rett
                Cincinnati, OH 45202


 Defendant     ALLERGAN PLC fka ACTAVIS PLC
                c/o/ CT Corporation System
                4400 Easton Common Way, Suite 125
                Columbus, OH 43215


 Defendant     AMERISOURCEBERGEN DRUG
                c/o Reed Smith LLP
                Three Logan Square
                1717 Arch Street, Suite 3100
                Philadelphia, PA 19103


 Defendant     CARDINAL HEALTH 105, LLC
                c/o CT Corporation System
                4400 Easton Commons Way, Suite 125
                Columbus, OH 43219


 Defendant     CARDINAL HEALTH 108, LLC
                c/o The Corporation Trust Company
                Corporation Trust Center
                1209 Orange St.
                Wilmington, DE 19801


 Defendant     CARDINAL HEALTH 110, LLC
                c/o CT Corporation System
                206 S. Coronado Ave.
                Espanola, NM 87532


 Defendant     CARDINAL HEALTH 200, LLC
                c/o CT Corporation System
                206 S. Coronado Ave.
                Espanola, NM 87532


 Defendant     CARDINAL HEALTH 414, LLC
                c/o CT Corporation System
                206 S. Coronado Ave.
                Espanola, NM 87532


 Defendant     CARDINAL HEALTH PHARMACY SERVICES,
               LLC
                c/o CT Corporation System
                206 S. Coronado Ave.
                Espanola, NM 87532


 Defendant     CARDINAL HEALTH, INC.
                c/o CT Corporation System
https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                           EXHIBIT A                       1/6
5/1/2019         Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 2 of 407. PageID #: 47
                                  https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                4400 Easton Commons Way, Suite 125
                Columbus, OH 43219


 Defendant     CEPHALON, INC.
                c/o Corporate Creations Network Inc.
                400 N. Pennsylvania Avenue, #600
                Roswell, NM 88201


 Defendant     CVS HEALTH CORP                                                                   Sean Olivas
                One CVS Drive                                                                     Retained
                Woonsocket, RI 02895                                                             505-346-9140(W)


 Defendant     ENDO HEALTH SOLUTIONS, INC.
                c/o The Corporation Trust Co.
                1209 Orange St.
                Wilmington, DE 19801


 Defendant     ENDO PHARMACEUTICALS, INC.
                c/o The Corporation Trust Co.
                1209 Orange St.
                Wilmington, DE 19801


 Defendant     INSYS THERAPEUTICS, INC.
                1333 S. Spectrum Blvd #100
                Chandler, AZ 82286


 Defendant     JANSEEN PHARMACEUTICA, INC.
                116 Pine Street, Suite 320
                Harrisburg, PA 17101


 Defendant     JANSSEN PHARMACEUTICALS, INC.
                116 Pine Street, Suite 320
                Harrisburg, PA 17101


 Defendant     JOHNSON & JOHNSON
                c/o Johnson and Johnson, Incorporated
                206 S Coronado Ave.
                Espanola, NM 87532


 Defendant     MALLINCKRODT PLC
                3 Loftus Park
                The Causeway
                Staines-Upon-Thames
                Surrey, United Kingdom TW18 3AG


 Defendant     MALLINCKRODT, LLC


 Defendant     MCKESSON CORP.
                c/o Covington & Burling LLP
                850 Tenth Street, NW
                Washington, DC 20001


 Defendant     NORAMCO, INC.
                c/o The Corporation Trust Company
                Corporation Trust Center
                1209 Orange St.
                Wilmington, DE 19801


 Defendant     ORTHO-MCNEIL-JANSSEN PHARM., INC
                116 Pine St. Suite 320
                Harrisburg, PA 17101


 Defendant     PURDUE PHARMA L.P.
                c/o The Prentice Hall Corporation
                123 East Marcy Street Suite 101
                Santa Fe, NM 87501




https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                EXHIBIT A          2/6
5/1/2019          Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 3 of 407. PageID #: 48
                                   https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
 Defendant      PURDUE PHARMA, INC.
                 c/o The Prentice Hall Corporation
                 123 East Marcy Street, Suite 101
                 Santa Fe, NM 87501


 Defendant      TEVA PHARMACEUTICAL IND., LTD
                 5 Basel Street
                 Petach Tikva 49131
                 Israel


 Defendant      TEVA PHARMACEUTICALS USA, INC.
                 400 N. Pennsylvania Avenue #600
                 c/o Corporate Creations Network Inc.
                 Roswell, NM 88201


 Defendant      THE PURDUE FREDERICK CO, INC.
                 c/o The Prentice Hall Corporation
                 12 East Marcy Street, Suite 101
                 Santa Fe, NM 87501


 Defendant      Wal-Mart Inc. Formerly Known As Wal-Mart
                Stores, Inc.
                 c/o Corporation Process Company
                 726 E. Michigan, Ste 330
                 Hobbs, NM 88240


 Defendant      WALGREENS BOOTS ALLIANCE, INC.
                 108 Wimont Road
                 Deerfield, IL 60015


 Defendant      WATSON LABORATORIES, INC.
                 c/o Corporate Creations Network, Inc.
                 119 E. Court St.
                 Cincinnati, OH 45202


 Defendant      WATSON PHARMACEUTICALS, INC.
                 c/o Corporate Cretions Network, Inc.
                 Cincinnati, OH 45202


 Plaintiff      Board of County Commissioners San Miguel                                                                    Cid Dagward Lopez
                County                                                                                                       Retained
                                                                                                                            505-242-5297(W)


                                                                EVENTS & ORDERS OF THE COURT

            OTHER EVENTS AND HEARINGS
 12/28/2018 Cause Of Actions             Nuisance (Common Law Public Nuisance (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Violation of the New Mexico Unfair Practices Act)
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Violation of New Mexico Medicaid Fraud Act (Against all Defendants Except Insys))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Racketeering Act (Against all Defendants Except Insys))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Conspiracy to Violate Racketeering Act)
            Action Type                  Action
 12/28/2018 Cause Of Actions             Tax Issues (Violation of New Mexico Fraud Against Taxpayers Act (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Negligence New Mexico Common Law (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Negligence Per Se New Mexico Common Law (Against Distributor Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Unjust Enrichment (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other (Civil Conspiracy (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Tort: Personal Injury Non Auto (Prima Facie Tort (Against all Defendants))
            Action Type                  Action
 12/28/2018 Cause Of Actions             Other Damages (Punative Damages)
            Action Type                  Action
 12/28/2018 OPN: COMPLAINT
              Complaint for Public Nuisance, Violations of the Unfair Practices, NM Medicaid Fraud and NM Fraud Taxpayers Acts, Racketeering, Conspiracy,
              Fraud, Negligence, Negligence Per Se, Unjust Enrichment, Prima Facie Tort Damages, Restitution and Civil Penalties
 12/28/2018 JURY DEMAND 6 PERSON

https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                                          EXHIBIT A                     3/6
5/1/2019          Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 4 of 407. PageID #: 49
                                   https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
             Jury Demand (6 person jury)
 03/18/2019 Summons
             Summons Issued to Teva Pharmaceuticals USA, Inc.; JNB
              TEVA PHARMACEUTICALS USA, INC.                        Served             04/01/2019
                                                                    Response Due       05/01/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to The Purdue Frederick Company, Inc.; JNB
              THE PURDUE FREDERICK CO, INC.                         Served             03/22/2019
                                                                    Response Due       04/22/2019
                                                                    Returned           04/01/2019
 03/18/2019 Summons
             Summons Issued to Purdue Pharma, Inc.; JNB
              PURDUE PHARMA, INC.                                   Served             03/22/2019
                                                                    Response Due       04/22/2019
                                                                    Returned           04/01/2019
 03/18/2019 Summons
             Summons Issued to Purdue Pharma L.P.; JNB
              PURDUE PHARMA L.P.                                    Served             03/22/2019
                                                                    Response Due       04/22/2019
                                                                    Returned           04/01/2019
 03/18/2019 Summons
             Summons Issued to Teva Pharmaceutical; JNB
              TEVA PHARMACEUTICAL IND., LTD                         Served             04/01/2019
                                                                    Response Due       05/01/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to Watson Laboratories, Inc.; JNB
              WATSON LABORATORIES, INC.                             Served             04/01/2019
                                                                    Response Due       05/01/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.; JNB
              WATSON PHARMACEUTICALS, INC.                          Served             04/01/2019
                                                                    Response Due       05/01/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to WalMart Inc. f/k/a Wal-Mart Stores, Inc.; JNB
              Wal-Mart Inc.                                         Served             04/01/2019
                                                                    Response Due       05/01/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to Noramco, Inc.; JNB
              NORAMCO, INC.                                         Served             04/02/2019
                                                                    Response Due       05/02/2019
                                                                    Returned           04/18/2019
 03/18/2019 Summons
             Summons Issued to Actavis LLC; JNB
              ACTAVIS, LLC                                          Served             04/10/2019
                                                                    Response Due       05/13/2019
                                                                    Returned           04/10/2019
 03/18/2019 Summons
             Summons Issued to Actavis Pharma, Inc. f/k/a Watson Phrama, Inc.; JNB
              ACTAVIS PHARMA, INC. fka WATSON PHARMA, INC. Served                      04/11/2019
                                                                    Response Due       05/13/2019
                                                                    Returned           04/11/2019
 03/18/2019 Summons
             Summons Issued to Allergan PLC f/k/a Actavis PLC; JNB
              ALLERGAN PLC fka ACTAVIS PLC                          Served             04/10/2019
                                                                    Response Due       05/10/2019
                                                                    Returned           04/10/2019
 03/18/2019 Summons
             Summons Issued to Amerisourcebergen Drug Corporation; JNB
              AMERISOURCEBERGEN DRUG                                Served             04/10/2019
                                                                    Response Due       05/10/2019
                                                                    Returned           04/10/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health 105, LLC; JNB
              CARDINAL HEALTH 105, LLC                              Served             04/10/2019
                                                                    Response Due       05/10/2019
                                                                    Returned           04/10/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health 108, LLC; JNB
              CARDINAL HEALTH 108, LLC                              Served             04/10/2019
                                                                    Response Due       05/10/2019
                                                                    Returned           04/10/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health 200, LLC; JNB
              CARDINAL HEALTH 200, LLC                              Served             04/09/2019
                                                                    Response Due       05/09/2019
                                                                    Returned           04/09/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health, Inc.; JNB
              CARDINAL HEALTH 414, LLC                              Served             04/09/2019
https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                    EXHIBIT A   4/6
5/1/2019          Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 5 of 407. PageID #: 50
                                   https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                   Response Due             05/09/2019
                                                                   Returned                 04/09/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health 110, LLC.; JNB
              CARDINAL HEALTH, INC.                                Served                   04/09/2019
                                                                   Response Due             05/09/2019
                                                                   Returned                 04/09/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health Pharmacy Services, LLC; JNB
              CARDINAL HEALTH PHARMACY SERVICES, LLC               Served                  04/09/2019
                                                                   Response Due            05/09/2019
                                                                   Returned                04/09/2019
 03/18/2019 Summons
             Summons Issued to Cephalon, Inc.; JNB
              CEPHALON, INC.                                       Served                  04/18/2019
                                                                   Response Due            05/20/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to CVS Health Corp; JNB
              CVS HEALTH CORP                                      Served                  04/04/2019
                                                                   Response Due            05/06/2019
                                                                   Returned                04/04/2019
 03/18/2019 Summons
             Summons Issued to Endo Health Solutions Inc.; JNB
              ENDO HEALTH SOLUTIONS, INC.                          Served                  04/04/2019
                                                                   Response Due            05/06/2019
                                                                   Returned                04/04/2019
 03/18/2019 Summons
             Summons Issued to Endo Pharmaceauticals Inc.; JNB
              ENDO PHARMACEUTICALS, INC.                           Served                  04/04/2019
                                                                   Response Due            05/06/2019
                                                                   Returned                04/04/2019
 03/18/2019 Summons
             Summons Issued to Insys Therapeutics, Inc.; JNB
              INSYS THERAPEUTICS, INC.                             Served                  04/03/2019
                                                                   Response Due            05/03/2019
                                                                   Returned                04/03/2019
 03/18/2019 Summons
             Summons Issued to Janssen Pharmaceuticals, Inc.; JNB
              JANSSEN PHARMACEUTICALS, INC.                        Served                  04/03/2019
                                                                   Response Due            05/03/2019
                                                                   Returned                04/03/2019
 03/18/2019 Summons
             Summons Issued to Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals; JNB
              JANSEEN PHARMACEUTICA, INC.                          Served                  04/03/2019
                                                                   Response Due            05/03/2019
                                                                   Returned                04/03/2019
 03/18/2019 Summons
             Summons Issued to Mallinckrodt LLC; JNB
              MALLINCKRODT, LLC                                    Served                  03/29/2019
                                                                   Response Due            04/29/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to Mckesson Corporation; JNB
              MCKESSON CORP.                                       Served                  04/01/2019
                                                                   Response Due            05/01/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to Ortho-Mcneil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; JNB
              ORTHO-MCNEIL-JANSSEN PHARM., INC                     Served                  04/01/2019
                                                                   Response Due            05/01/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to Walgreens Boots Alliance, Inc.; JNB
              WALGREENS BOOTS ALLIANCE, INC.                       Served                  04/01/2019
                                                                   Response Due            05/01/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to Mallinckrodt PLC; JNB
              MALLINCKRODT PLC                                     Served                  03/28/2019
                                                                   Response Due            04/29/2019
                                                                   Returned                04/01/2019
 03/18/2019 Summons
             Summons Issued to Johnson and Johnson; JNB
              JOHNSON & JOHNSON                                    Served                  04/04/2019
                                                                   Response Due            05/06/2019
                                                                   Returned                04/18/2019
 03/18/2019 Summons
             Summons Issued to Cardinal Health 414 LLC; JNB
              CARDINAL HEALTH 414, LLC                             Served                  04/04/2019
                                                                   Response Due            05/06/2019
                                                                   Returned                04/12/2019
 04/01/2019 SUMMONS RETURN
             Return; Purdue Frederick Company, Inc. was served 3/22/19
https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                                     EXHIBIT A   5/6
5/1/2019         Case: 1:19-op-45354-DAP        Doc #: 1-2 Filed: 05/01/19 6 of 407. PageID #: 51
                                  https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
 04/01/2019 SUMMONS RETURN
             Return; Purdue Pharma L.P. was served 3/22/19
 04/01/2019 SUMMONS RETURN
             Return; Purdue Pharma, Inc. was served 3/22/19
 04/01/2019 SUMMONS RETURN
             Return; Mallinckrodt, PLC was served 3/28/19
 04/12/2019 SUMMONS RETURN
             Return; CVS Health was served on 4/4/19
 04/12/2019 SUMMONS RETURN
             Return; CT Corportation was served for Endo Health Solutions, Inc. on 4/4/19
 04/12/2019 SUMMONS RETURN
             Return; CT Corporation was served for Endo Pharmaceuticals, Inc. on 4/4/19
 04/12/2019 SUMMONS RETURN
             Return; CT Corporation was served for Insys Therapeutics, Inc. on 4/3/19
 04/12/2019 SUMMONS RETURN
             Return; CT Corporation was served for Janssen Pharmaceutica, Inc. on 4/3/19
 04/12/2019 SUMMONS RETURN
             Return; CT Corporation was served for Janssen Pharmaceuticals, Inc. on 4/3/19
 04/12/2019 SUMMONS RETURN
             Return; Actavis Pharma f/k/a Watson Pharma, Inc was served on 4/11/19
 04/12/2019 SUMMONS RETURN
             Return; Actavis, LLC was served on 4/10/19
 04/12/2019 SUMMONS RETURN
             Return; Amerisource Bergen Drug Corp. was served 4/10/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health 105, LLC was served on 4/10/19
 04/12/2019 SUMMONS RETURN
             Return; Allergan PLC aka Actavis PLC was served on 4/10/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health 108, LLC was served on 4/10/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health 200, LLC was served on 4/9/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health 110, LLC was served 4/09/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health 414, LLC was served 4/9/19
 04/12/2019 SUMMONS RETURN
             Return; Cardinal Health Pharmacy Services, LLC was served 4/9/19
 04/15/2019 RETURN OF SERVICE
             Return of Service;Summons and Complaint mailed to Allergan PLC aka Actavis PLC on 4/8/19
 04/15/2019 RETURN OF SERVICE
             Return of Service; Summons and Complaint was mailed to Cardinal Health, Inc. on 4/8/19
 04/18/2019 SUMMONS RETURN
             Return; Johnson and Johnson was served 4/4/19
 04/18/2019 SUMMONS RETURN
             Return; McKesson Corporation was served on 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Mallinckrodt LLC was served on 3/29/19
 04/18/2019 SUMMONS RETURN
             Return; Noramco Inc. was served 4/2/19
 04/18/2019 SUMMONS RETURN
             Return; Ortho McNeil-Jansen Pharmaceuticals was served 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Walgreens Boots Alliance Inc. was served 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Teva Pharmaceuticals USA was served 04/1/19
 04/18/2019 SUMMONS RETURN
             Return; Teva Pharmaceutical Industries
 04/18/2019 SUMMONS RETURN
             Return; Walmart, Inc was served on 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Watson Laboratories, Inc. was served on 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Watson Pharmaceuticals, Inc. was served on 4/1/19
 04/18/2019 SUMMONS RETURN
             Return; Cephalon, Inc. was served on 4/18/19
 04/26/2019 MTN: MOTION/ PETITION TO EXTEND TIME
             Unopposed Motion To Extend Time For Retail Pharmacy Defendants To Respond To Complaint


                                                                  FINANCIAL INFORMATION



             Plaintiff Board of County Commissioners San Miguel County
             Total Financial Assessment                                                                                                      282.00
             Total Payments and Credits                                                                                                      282.00
             Balance Due as of 05/01/2019                                                                                                      0.00

 12/31/2018 Transaction Assessment                                                                                                            282.00
 12/31/2018 File & Serve Payment       Receipt # LVED-2018-3206                           Board of County Commissioners San Miguel County   (282.00)




https://securecourtcaseaccess.nmcourts.gov/CaseDetail.aspx?CaseID=7884259
                                                                                                                     EXHIBIT A                   6/6
   Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 7 of 407. PageID #: 52


From:          efilingmail@tylerhost.net
To:            Melissa DeHoyos
Subject:       Filing Submitted for Case: D-412-CV-2018-00711; Board of County Commissioners San Miguel County v. PURDUE
               PHARMA L.P., et. al.; Envelope Number: 4386264
Date:          Wednesday, May 01, 2019 9:58:19 AM




                                                                 Filing Submitted
                                                                     Envelope Number: 4386264
                                                             Case Number: D-412-CV-2018-00711
                                                                     Case Style: Board of County
                                                             Commissioners San Miguel County v.
                                                                   PURDUE PHARMA L.P., et. al.


The filing below has been submitted to the clerk's office for review. Please allow 24 -
48 hours for clerk office processing.

                                              Filing Details
Court                           4th District
Date/Time Submitted             5/1/2019 9:57 AM MST
Filing Type                     STIPULATION
                                Stipulated Extension of Time to File Answers or
Filing Description
                                Responsive Pleadings- Distributor Defendants
Type of Filing                  EFileAndServe
Filed By                        Melissa DeHoyos
Filing Attorney                 Larry Maldegen


                                                Fee Details
Your account is never charged until your filing is accepted. If you see any pending
charges on your account prior to acceptance, this is an authorization hold to ensure
the funds are available so your filing can be accepted without delay.

If the filing is canceled or rejected these funds will be released and will return to your
account according to your financial institution's policies (typically 3-10 business
days).
 This envelope is pending review and fees may change.
 Case Fee Information                     $13.00
 Payment Service Fees                     $1.00
 E-File Fees                              $12.00
 STIPULATION                              $0.00
Total:$13.00 (The envelope still has pending filings and the fees are subject to


                                                                                                     EXHIBIT A
   Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 8 of 407. PageID #: 53


change)


                                    Document Details
Lead Document              Stipulated Extension of Time- San Miguel.pdf
Lead Document Page
                           4
Count
File Copy                  Download Document
                               This link is active for 90 days.


                 For technical assistance, contact your service provider

Odyssey File & Serve

(800) 297-5377

Please do not reply to this email. It was automatically generated.




                                                                           EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 9 of 407. PageID #: 54




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 10 of 407. PageID #: 55




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 11 of 407. PageID #: 56




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 12 of 407. PageID #: 57




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 13 of 407. PageID #: 58




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 14 of 407. PageID #: 59




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 15 of 407. PageID #: 60




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 16 of 407. PageID #: 61




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 17 of 407. PageID #: 62




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 18 of 407. PageID #: 63




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 19 of 407. PageID #: 64




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 20 of 407. PageID #: 65




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 21 of 407. PageID #: 66




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 22 of 407. PageID #: 67




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 23 of 407. PageID #: 68




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 24 of 407. PageID #: 69




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 25 of 407. PageID #: 70




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 26 of 407. PageID #: 71




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 27 of 407. PageID #: 72




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 28 of 407. PageID #: 73




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 29 of 407. PageID #: 74




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 30 of 407. PageID #: 75




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 31 of 407. PageID #: 76




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 32 of 407. PageID #: 77




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 33 of 407. PageID #: 78




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 34 of 407. PageID #: 79




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 35 of 407. PageID #: 80




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 36 of 407. PageID #: 81




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 37 of 407. PageID #: 82




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 38 of 407. PageID #: 83




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 39 of 407. PageID #: 84




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 40 of 407. PageID #: 85




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 41 of 407. PageID #: 86




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 42 of 407. PageID #: 87




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 43 of 407. PageID #: 88




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 44 of 407. PageID #: 89




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 45 of 407. PageID #: 90




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 46 of 407. PageID #: 91




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 47 of 407. PageID #: 92




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 48 of 407. PageID #: 93




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 49 of 407. PageID #: 94




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 50 of 407. PageID #: 95




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 51 of 407. PageID #: 96




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 52 of 407. PageID #: 97




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 53 of 407. PageID #: 98




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 54 of 407. PageID #: 99




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 55 of 407. PageID #: 100




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 56 of 407. PageID #: 101




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 57 of 407. PageID #: 102




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 58 of 407. PageID #: 103




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 59 of 407. PageID #: 104




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 60 of 407. PageID #: 105




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 61 of 407. PageID #: 106




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 62 of 407. PageID #: 107




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 63 of 407. PageID #: 108




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 64 of 407. PageID #: 109




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 65 of 407. PageID #: 110




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 66 of 407. PageID #: 111




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 67 of 407. PageID #: 112




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 68 of 407. PageID #: 113




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 69 of 407. PageID #: 114




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 70 of 407. PageID #: 115




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 71 of 407. PageID #: 116




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 72 of 407. PageID #: 117




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 73 of 407. PageID #: 118




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 74 of 407. PageID #: 119




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 75 of 407. PageID #: 120




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 76 of 407. PageID #: 121




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 77 of 407. PageID #: 122




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 78 of 407. PageID #: 123




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 79 of 407. PageID #: 124




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 80 of 407. PageID #: 125




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 81 of 407. PageID #: 126




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 82 of 407. PageID #: 127




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 83 of 407. PageID #: 128




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 84 of 407. PageID #: 129




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 85 of 407. PageID #: 130




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 86 of 407. PageID #: 131




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 87 of 407. PageID #: 132




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 88 of 407. PageID #: 133




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 89 of 407. PageID #: 134




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 90 of 407. PageID #: 135




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 91 of 407. PageID #: 136




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 92 of 407. PageID #: 137




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 93 of 407. PageID #: 138




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 94 of 407. PageID #: 139




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 95 of 407. PageID #: 140




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 96 of 407. PageID #: 141




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 97 of 407. PageID #: 142




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 98 of 407. PageID #: 143




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 99 of 407. PageID #: 144




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 100 of 407. PageID #: 145




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 101 of 407. PageID #: 146




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 102 of 407. PageID #: 147




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 103 of 407. PageID #: 148




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 104 of 407. PageID #: 149




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 105 of 407. PageID #: 150




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 106 of 407. PageID #: 151




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 107 of 407. PageID #: 152




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 108 of 407. PageID #: 153




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 109 of 407. PageID #: 154




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 110 of 407. PageID #: 155




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 111 of 407. PageID #: 156




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 112 of 407. PageID #: 157




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 113 of 407. PageID #: 158




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 114 of 407. PageID #: 159




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 115 of 407. PageID #: 160




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 116 of 407. PageID #: 161




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 117 of 407. PageID #: 162




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 118 of 407. PageID #: 163




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 119 of 407. PageID #: 164




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 120 of 407. PageID #: 165




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 121 of 407. PageID #: 166




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 122 of 407. PageID #: 167




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 123 of 407. PageID #: 168




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 124 of 407. PageID #: 169




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 125 of 407. PageID #: 170




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 126 of 407. PageID #: 171




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 127 of 407. PageID #: 172




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 128 of 407. PageID #: 173




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 129 of 407. PageID #: 174




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 130 of 407. PageID #: 175




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 131 of 407. PageID #: 176




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 132 of 407. PageID #: 177




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 133 of 407. PageID #: 178




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 134 of 407. PageID #: 179




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 135 of 407. PageID #: 180




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 136 of 407. PageID #: 181




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 137 of 407. PageID #: 182




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 138 of 407. PageID #: 183




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 139 of 407. PageID #: 184




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 140 of 407. PageID #: 185




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 141 of 407. PageID #: 186




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 142 of 407. PageID #: 187




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 143 of 407. PageID #: 188




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 144 of 407. PageID #: 189




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 145 of 407. PageID #: 190




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 146 of 407. PageID #: 191




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 147 of 407. PageID #: 192




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 148 of 407. PageID #: 193




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 149 of 407. PageID #: 194




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 150 of 407. PageID #: 195




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 151 of 407. PageID #: 196




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 152 of 407. PageID #: 197




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 153 of 407. PageID #: 198




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 154 of 407. PageID #: 199




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 155 of 407. PageID #: 200




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 156 of 407. PageID #: 201




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 157 of 407. PageID #: 202




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 158 of 407. PageID #: 203




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 159 of 407. PageID #: 204




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 160 of 407. PageID #: 205




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 161 of 407. PageID #: 206




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 162 of 407. PageID #: 207




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 163 of 407. PageID #: 208




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 164 of 407. PageID #: 209




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 165 of 407. PageID #: 210




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 166 of 407. PageID #: 211




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 167 of 407. PageID #: 212




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 168 of 407. PageID #: 213




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 169 of 407. PageID #: 214




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 170 of 407. PageID #: 215




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 171 of 407. PageID #: 216




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 172 of 407. PageID #: 217




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 173 of 407. PageID #: 218




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 174 of 407. PageID #: 219




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 175 of 407. PageID #: 220




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 176 of 407. PageID #: 221




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 177 of 407. PageID #: 222




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 178 of 407. PageID #: 223




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 179 of 407. PageID #: 224




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 180 of 407. PageID #: 225




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 181 of 407. PageID #: 226




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 182 of 407. PageID #: 227




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 183 of 407. PageID #: 228




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 184 of 407. PageID #: 229




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 185 of 407. PageID #: 230




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 186 of 407. PageID #: 231




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 187 of 407. PageID #: 232




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 188 of 407. PageID #: 233




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 189 of 407. PageID #: 234




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 190 of 407. PageID #: 235




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 191 of 407. PageID #: 236




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 192 of 407. PageID #: 237




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 193 of 407. PageID #: 238




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 194 of 407. PageID #: 239




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 195 of 407. PageID #: 240




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 196 of 407. PageID #: 241




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 197 of 407. PageID #: 242




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 198 of 407. PageID #: 243




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 199 of 407. PageID #: 244




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 200 of 407. PageID #: 245




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 201 of 407. PageID #: 246




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 202 of 407. PageID #: 247




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 203 of 407. PageID #: 248




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 204 of 407. PageID #: 249




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 205 of 407. PageID #: 250




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 206 of 407. PageID #: 251




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 207 of 407. PageID #: 252




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 208 of 407. PageID #: 253




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 209 of 407. PageID #: 254




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 210 of 407. PageID #: 255




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 211 of 407. PageID #: 256




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 212 of 407. PageID #: 257




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 213 of 407. PageID #: 258




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 214 of 407. PageID #: 259




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 215 of 407. PageID #: 260




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 216 of 407. PageID #: 261




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 217 of 407. PageID #: 262




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 218 of 407. PageID #: 263




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 219 of 407. PageID #: 264




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 220 of 407. PageID #: 265




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 221 of 407. PageID #: 266




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 222 of 407. PageID #: 267




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 223 of 407. PageID #: 268




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 224 of 407. PageID #: 269




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 225 of 407. PageID #: 270




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 226 of 407. PageID #: 271




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 227 of 407. PageID #: 272




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 228 of 407. PageID #: 273




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 229 of 407. PageID #: 274




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 230 of 407. PageID #: 275




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 231 of 407. PageID #: 276




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 232 of 407. PageID #: 277




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 233 of 407. PageID #: 278




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 234 of 407. PageID #: 279




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 235 of 407. PageID #: 280




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 236 of 407. PageID #: 281




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 237 of 407. PageID #: 282




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 238 of 407. PageID #: 283




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 239 of 407. PageID #: 284




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 240 of 407. PageID #: 285




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 241 of 407. PageID #: 286




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 242 of 407. PageID #: 287




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 243 of 407. PageID #: 288




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 244 of 407. PageID #: 289




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 245 of 407. PageID #: 290




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 246 of 407. PageID #: 291




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 247 of 407. PageID #: 292




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 248 of 407. PageID #: 293




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 249 of 407. PageID #: 294




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 250 of 407. PageID #: 295




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 251 of 407. PageID #: 296




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 252 of 407. PageID #: 297




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 253 of 407. PageID #: 298




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 254 of 407. PageID #: 299




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 255 of 407. PageID #: 300




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 256 of 407. PageID #: 301




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 257 of 407. PageID #: 302




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 258 of 407. PageID #: 303




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 259 of 407. PageID #: 304




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 260 of 407. PageID #: 305




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 261 of 407. PageID #: 306




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 262 of 407. PageID #: 307




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 263 of 407. PageID #: 308




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 264 of 407. PageID #: 309




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 265 of 407. PageID #: 310




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 266 of 407. PageID #: 311




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 267 of 407. PageID #: 312




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 268 of 407. PageID #: 313




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 269 of 407. PageID #: 314




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 270 of 407. PageID #: 315




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 271 of 407. PageID #: 316




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 272 of 407. PageID #: 317




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 273 of 407. PageID #: 318




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 274 of 407. PageID #: 319




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 275 of 407. PageID #: 320




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 276 of 407. PageID #: 321




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 277 of 407. PageID #: 322




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 278 of 407. PageID #: 323




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 279 of 407. PageID #: 324




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 280 of 407. PageID #: 325




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 281 of 407. PageID #: 326




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 282 of 407. PageID #: 327




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 283 of 407. PageID #: 328




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 284 of 407. PageID #: 329




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 285 of 407. PageID #: 330




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 286 of 407. PageID #: 331




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 287 of 407. PageID #: 332




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 288 of 407. PageID #: 333




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 289 of 407. PageID #: 334




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 290 of 407. PageID #: 335




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 291 of 407. PageID #: 336




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 292 of 407. PageID #: 337




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 293 of 407. PageID #: 338




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 294 of 407. PageID #: 339




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 295 of 407. PageID #: 340




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 296 of 407. PageID #: 341




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 297 of 407. PageID #: 342




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 298 of 407. PageID #: 343




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 299 of 407. PageID #: 344




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 300 of 407. PageID #: 345




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 301 of 407. PageID #: 346




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 302 of 407. PageID #: 347




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 303 of 407. PageID #: 348




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 304 of 407. PageID #: 349




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 305 of 407. PageID #: 350




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 306 of 407. PageID #: 351




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 307 of 407. PageID #: 352




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 308 of 407. PageID #: 353




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 309 of 407. PageID #: 354




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 310 of 407. PageID #: 355




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 311 of 407. PageID #: 356




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 312 of 407. PageID #: 357




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 313 of 407. PageID #: 358




                                                                EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 314 of 407. PageID #: 359




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 315 of 407. PageID #: 360




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 316 of 407. PageID #: 361




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 317 of 407. PageID #: 362




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 318 of 407. PageID #: 363




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 319 of 407. PageID #: 364




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 320 of 407. PageID #: 365




                                                                               EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 321 of 407. PageID #: 366




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 322 of 407. PageID #: 367




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 323 of 407. PageID #: 368




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 324 of 407. PageID #: 369




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 325 of 407. PageID #: 370




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 326 of 407. PageID #: 371




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 327 of 407. PageID #: 372




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 328 of 407. PageID #: 373




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 329 of 407. PageID #: 374




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 330 of 407. PageID #: 375




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 331 of 407. PageID #: 376




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 332 of 407. PageID #: 377




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 333 of 407. PageID #: 378




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 334 of 407. PageID #: 379




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 335 of 407. PageID #: 380




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 336 of 407. PageID #: 381




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 337 of 407. PageID #: 382




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 338 of 407. PageID #: 383




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 339 of 407. PageID #: 384




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 340 of 407. PageID #: 385




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 341 of 407. PageID #: 386




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 342 of 407. PageID #: 387




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 343 of 407. PageID #: 388




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 344 of 407. PageID #: 389




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 345 of 407. PageID #: 390




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 346 of 407. PageID #: 391




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 347 of 407. PageID #: 392




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 348 of 407. PageID #: 393




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 349 of 407. PageID #: 394




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 350 of 407. PageID #: 395




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 351 of 407. PageID #: 396




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 352 of 407. PageID #: 397




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 353 of 407. PageID #: 398




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 354 of 407. PageID #: 399




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 355 of 407. PageID #: 400




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 356 of 407. PageID #: 401




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 357 of 407. PageID #: 402




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 358 of 407. PageID #: 403




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 359 of 407. PageID #: 404




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 360 of 407. PageID #: 405




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 361 of 407. PageID #: 406




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 362 of 407. PageID #: 407




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 363 of 407. PageID #: 408




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 364 of 407. PageID #: 409




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 365 of 407. PageID #: 410




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 366 of 407. PageID #: 411




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 367 of 407. PageID #: 412




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 368 of 407. PageID #: 413




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 369 of 407. PageID #: 414




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 370 of 407. PageID #: 415




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 371 of 407. PageID #: 416




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 372 of 407. PageID #: 417




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 373 of 407. PageID #: 418




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 374 of 407. PageID #: 419




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 375 of 407. PageID #: 420




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 376 of 407. PageID #: 421




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 377 of 407. PageID #: 422




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 378 of 407. PageID #: 423




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 379 of 407. PageID #: 424




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 380 of 407. PageID #: 425




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 381 of 407. PageID #: 426




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 382 of 407. PageID #: 427




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 383 of 407. PageID #: 428




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 384 of 407. PageID #: 429




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 385 of 407. PageID #: 430




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 386 of 407. PageID #: 431




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 387 of 407. PageID #: 432




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 388 of 407. PageID #: 433




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 389 of 407. PageID #: 434




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 390 of 407. PageID #: 435




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 391 of 407. PageID #: 436




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 392 of 407. PageID #: 437




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 393 of 407. PageID #: 438




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 394 of 407. PageID #: 439




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 395 of 407. PageID #: 440




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 396 of 407. PageID #: 441




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 397 of 407. PageID #: 442




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 398 of 407. PageID #: 443




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 399 of 407. PageID #: 444




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 400 of 407. PageID #: 445




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 401 of 407. PageID #: 446




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 402 of 407. PageID #: 447




                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 403 of 407. PageID #: 448




                                                                 EXHIBIT A
     Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 404 of 407. PageID #: 449




STATE OF NEW MEXICO
COUNTY OF SAN MIGUEL
FOURTH JUDICIAL DISCTRICT

BOARD OF COUNTY COMMISSIONERS
FOR SAN MIGUEL COUNTY,

        Plaintiff,

v.                                                        D-412-CV-2018-00711

PURDUE PHARMA L.P.; PURDUE PHARMA;
INC.; THE PURDUE FREDERICK COMPANY,
INC.; TEVA PHARMACEUTICAL INDUSTRIES
LTD.; TEVA PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC.
n/k/a JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
NORAMCO INC.; ENDO HEALTH SOLUTIONS
INC.; ENDO PHARMACEUTICALS INC.;
ALLERGAN PLC f/k/a ACTAVIS PLC.; WATSON
PHARMACEUTICALS, INC. n/k/a ACTAVIS,
INC.; WATSON LABORATORIES, INC.;
ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a
WATSON PHARMA, INC.; MALLINCKRODT
PLC.; MALLINCKRODT LLC; INSYS
THERAPEUTICS, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; CARDINAL HEALTH INC.;
CARDINAL HEALTH 105, LLC; CARDINAL
HEALTH 108, LLC; CARDINAL HEALTH 110,
LLC; CARDINAL HEALTH 200, LLC; CARDINAL
HEALTH 414, LLC; CARDINAL HEALTH
PHARMACY SERVICES, LLC; McKESSON
CORPORATION; CVS HEALTH CORP.; WALGREENS
BOOTS ALLIANCE, INC; AND WALMART INC.,
f/k/a WAL-MART STORES, INC.,

Defendants.

                     STIPULATED EXTENSION OF TIME TO FILE
                       ANSWERS OR RESPONSIVE PLEADINGS




                                                                      EXHIBIT A
    Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 405 of 407. PageID #: 450




       Plaintiff, Board of County Commissioners for San Miguel County and the Distributor

Defendants, McKesson Corporation (“McKesson”); AmerisouceBergen Drug Corporation

(“ABDC”); and Cardinal Health, Inc.; Cardinal Health 105, LLC; Cardinal Health 108, LLC;

Cardinal Health 110, LLC; Cardinal Health 200, LLC; Cardinal Health 414, LLC; Cardinal Health

Pharmacy Services, LLC (collectively, the “Cardinal Health Entities”) 1, by entering into this

Stipulation, by and through their counsel, hereby stipulate that the Distributor Defendants shall

each have until July 1, 2019, to move, answer or otherwise respond to the Complaint.


May 1, 2019                                         By: /s/ Larry D. Maldegen
                                                    Larry D. Maldegen
                                                    Michael J. Moffett
                                                    MALDEGEN, TEMPLEMAN &
                                                    INDALL, LLP
                                                    1440 S. St. Francis Dr., Suite B
                                                    Santa Fe, NM 87505
                                                    (505) 982-4611
                                                    lmaldegen@cmtisantafe.com
                                                    mmoffett@cmtisantafe.com

                                                    Scott Shelton*
                                                    Megan A. Crowley*
                                                    Brooke Shaffer*
                                                    Blake B. Hulnick*
                                                    COVINGTON & BURLING LLP
                                                    One CityCenter
                                                    850 Tenth Street NW
                                                    Washington, DC 20001
                                                    (202) 662-6000
                                                    sshelton@cov.com
                                                    mcrowley@cov.com
                                                    bshaffer@cov.com
                                                    bhulnick@cov.com

                                                    * denotes national counsel who will seek
                                                    pro hac vice admission


1
 The Cardinal Entities do not concede these Cardinal Health 105, LLC, Cardinal Health 108, LLC,
Cardinal Health 200, LLC, Cardinal Health 414, LLC, and/or Cardinal Health Pharmacy Services,
LLC are correctly named or that they are proper parties to this case.



                                                                                 EXHIBIT A
Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 406 of 407. PageID #: 451




                                         Counsel for Defendant McKesson
                                         Corporation

                                         /s/ Douglas A. Baker
                                         Douglas A. Baker
                                         ATKINSON, BAKER & RODRIGUEZ
                                         P.C.
                                         201 Third St. NW, Suite 1850
                                         Albuquerque, NM 87102
                                         (505) 764-8111
                                         dbaker@abrfirm.com

                                         Robert A. Nicholas*
                                         Shannon E. McClure*
                                         REED SMITH LLP
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         (215) 851-8100
                                         rnicholas@reedsmith.com
                                         smmclure@reedsmith.com

                                         Alvin L. Emch*
                                         JACKSON KELLY PLLC
                                         500 Lee Street, East, Suite 1600
                                         P.O. Box 553
                                         Charleston, WV 25322
                                         (304) 340-1000
                                         aemch@jacksonkelly.com

                                         *denotes national counsel who will seek pro
                                         hac vice admission

                                         Attorneys for Defendant AmerisourceBergen
                                         Drug Corporation

                                         /s/ Andrew G. Schultz
                                         Andrew G. Schultz
                                         RODEY, DICKASON, SLOAN, AKIN &
                                         ROBB, P.A. P.O. Box 1888
                                         Albuquerque, NM 87103
                                         (505) 768-7205
                                         achultz@rodey.com

                                         Attorneys for Defendants Cardinal Health
                                         Inc., Cardinal Health 105, LLC, Cardinal
                                         Health 108, LLC, Cardinal Health 200, LLC,




                                                                        EXHIBIT A
  Case: 1:19-op-45354-DAP Doc #: 1-2 Filed: 05/01/19 407 of 407. PageID #: 452




                                                  Cardinal Health 414, LLC, and Cardinal
                                                  Pharmacy Services, LLC

Agreed:

Cid Lopez
500 Tijeras Ave. NW
Albuquerque, NM 87102
(505)242-5297

Law Offices of Felicia D. Weingartner, P.C.
500 Tijeras Ave. NW
Albuquerque, NM 87102
(505) 842-1905

The Vargas Law Firm, LLC
807 Silver Ave., SW
Albuquerque, NM 87102
(505) 242-1670


Via email April 30, 2019
David M. Houliston
Law Offices of David M. Houliston, P.C.
7500 Jefferson NE #106
Albuquerque, NM 87102
(505) 247-1223

Attorneys for Plaintiff Board
of County Commissioners for
San Miguel County

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing is being served upon all

counsel of record by electronic mail.



May 1, 2019                                       By: /s/ Larry D. Maldegen
                                                          Larry D. Maldegen

                                                  Counsel for Defendant McKesson
                                                  Corporation




                                                                              EXHIBIT A
